Per Curiam
Petitioner has filed petition for writ of certiorari in this court which is obviously an attempted appeal seeking to review certain alleged errors in the trial court which he states convicted him of assault and battery under an indictment for rape.
The appellate jurisdiction of this court to review judgments of lower courts is governed by the applicable rules of procedure and is dependent upon the filing of a properly certified transcript and an assignment of errors, neither of which have been filed by petitioner. The certiorari petition filed by petitioner does not suffice to give this court jurisdiction of the cause either as a regular or belated appeal.
As we have no jurisdiction to consider the petition, the same is dismissed.
Achor, J., not participating because of illness.
Note. — Reported in 162 N. E. 2d 678.